DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to include, “wherein a first prong of said at least three prongs supplies power to a first lead of said plurality of LED lighting elements, said first lead corresponding to an LED emitting a first color temperature, and wherein a second prong of said at least three prongs supplies power to a second lead of said plurality of LED lighting elements, said second lead corresponding to an LED emitting a second color temperature.”  While this amendment was made to clarify the claim to overcome a 112 2nd paragraph rejection as well as a rejection based on the prior art in a previous Office action and to overcome a rejection based on the first paragraph of 112 in the most recent Office action, the original specification cannot support this language. The specification does state that a color corrected lighting strip can be used and “the LED lighting elements affixed thereon may have, for example, an alternating tungsten/daylight color to allow for complete control of color temperature.” This supports using different LEDs to provide differing light, but the specification is silent as to different prongs used to power different LED types or different power levels. The paragraph beginning on line 30 of column 2 supports the use of three prong connectors, but not with different prongs providing a different power level. “Each three prong connector 140 is adapted to plug-in to three-prong leads 142 provided at the end of each LED arrangement 108”, is the closest description of the connections provided by the prongs, but no mention is made of different power levels for the different prongs. Claims 2-10 depend from claim 1, so they likewise require the unsupported different power levels supplied by different prongs limitation. 

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. In overcoming the art, applicant has added a limitation that is not in the cited art, but is also not in applicant’s specification. In the remarks, applicant states that this is disclosed between line 66 of column 1 and line 8 of column 2. These line state that the lighting elements may have “an alternating tungsten/daylight color to allow for complete control of color temperatures.” It further states that a plurality of lighting mixtures and color variations may be used. The remarks state that one of ordinary skill in the art would recognize an LED lighting element with three or more leads is a lighting element embodying LEDs of at least two colors, where each LED can be turned on independently to emit one of the colors or simultaneously to blend emitted colors from both. The examiner disagrees that an ordinary practitioner would recognize that every LED light bar with three prongs would inherently have two different LED colors/temperatures. It is also possible that each bar of lights has LEDs that are connected in parallel (using two wires for power and a power return line). The specification never mentions any control to control the LEDs, independently controlling colors, or otherwise. The written description only states that two colors/temperatures can be used, not that the colors are independently controlled. The two colors could be wired with two wires providing parallel input with a common return. There is nothing in the specification alluding to applicant’s invention of an LED strip emitting two colors using a first prong of a connector to power the first color and a second prong to power the second color. Applicant may claim a three or four pin connector, but cannot claim how the connector is wired as there is no discussion of the wiring in the specification an no evidence that such wiring was common knowledge at the time of invention. The last paragraph of page 4 of the response makes it unclear if the multi-colored lighting strip was invented by applicant or was known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JOSEPH A KAUFMAN/                                      /EILEEN D LILLIS/                  Primary Examiner, Art Unit 3993                         SPRS, Art Unit 3993